Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by WO2012/059601 A1.

As for claim 1, WO2012/059601 A1 discloses a sensor device (see the sensor device shown in Figs. 1 and 9; also see pages 11, 13, 17, 26-28), comprising:
a first electrode (transmitting electrode SE);

a first signal generation device (signal generator G for generating the first alternating electrical signal WS1) configured to apply an electrical signal to the first electrode (SE) such that the first electrode emits a first electrical field;
a second electrode (receiving electrode EE) located at a first distance from the first electrode (SE) and configured to pick up the first electrical field;
a third electrode (compensating electrode KE, or KE1); and
a second signal generation device (the signal generator G and the phase shifter/inverter used for generating the second alternating electrical signal WS2 to compensating electrode KE or KE1) configured to apply an electrical signal to the third electrode (KE, or KE1) such that the third electrode emits a second electrical field.

As for claim 2, WO2012/059601 A1 discloses the sensor device according to claim 1, wherein at least one of the first electrode and the second electrode is configured to pick up the second electrical field (i.e., the second electrode, or the receiving electrode EE is used to pick up the electric field from the compensating electrode KE, KE1).

As for claim 3, WO2012/059601 A1 discloses the sensor device according to claim 1, further comprising: a control device configured to cause the first signal to be applied to the first electrode at first set time intervals, and configured to cause the second signal to be applied to the third electrode at second set time intervals, wherein the second set time intervals are different from the first set time intervals (i.e., the microcontroller or means for applying the first alternating signal WS1 and second alternating signal WS2 at set time intervals of different operating modes; see page 24).

As for claim 4, WO2012/059601 A1 discloses the sensor device according to Claim 1, wherein:
the third electrode (compensating electrode KE, or KE1) is located at a second distance from the second electrode (EE); and the second distance is smaller than the first distance (see the smaller distance as shown in Fig. 9).

As for claim 5, WO2012/059601 A1 discloses the sensor device according to Claim 1, wherein: the first electrode has a first total surface area(i.e., the surface area of the transmitting electrode SE);  the second electrode has a second total surface area(i.e., the surface area of the receiving electrode EE); the third electrode has a third total surface area(i.e., the surface area of the compensating electrode KE, or KE1); and at least one of the third total surface area is smaller than the first total surface area, and the third total surface area is smaller than the second total surface area (as shown in Fig. 9, the surface area of the KE or KE1 is clearly smaller than the surface area of the transmitting electrode SE, or the receiving electrode EE). 

As for claim 6, WO2012/059601 A1 discloses the sensor device according to Claim 1, further comprising: an evaluation device configured to evaluate the picked up first electrical field (i.e., the measurement device or analyzer for measuring the electrical signal at the receiving electrode in the first operating mode; see page 24, lines 5-6).

As for claim 7, WO2012/059601 A1 discloses the sensor device according to Claim 1, further comprising: a fourth electrode (the second compensating electrode KE2 in Fig. 9). 

As for claim 8, WO2012/059601 A1 discloses a method of operating a capacitive sensor device (see the sensor device shown in Figs. 1 and 9; the method in Fig. 7; and also see pages 11, 13, 17, 26-28), comprising: 
applying a first electrical signal (first alternating electrical signal WS1) to a first electrode (transmitting electrode SE) with a first signal generation device (signal generator G for generating the first alternating electrical signal WS1) (see Step S21 in Fig. 7); 
emitting a first electrical field with the first electrode (the transmitting electrode SE) using the applied first electrical signal (first alternating electrical signal WS1); 
picking up the emitted first electrical field with a second electrode located at a first distance from the first electrode (tap electrical signal at receiving electrode, see S10 in Fig. 7); 
applying a second electrical signal (the second alternating electrical signal WS2) to a third electrode (compensating electrode KE, or KE1) with a second signal generation device(the signal generator G and the phase shifter/inverter used for generating the second alternating electrical signal WS2 to compensating electrode KE or KE1); and emitting a second electrical field with the third electrode using the applied second electrical signal (see step S21 in Fig. 7).

As for claim 9, WO2012/059601 A1 discloses the method according to the Claim 8, wherein: applying the first electrical signal (WS1) to the first electrode (SE) comprises periodically applying the first electrical signal to the first electrode; and applying the second electrical signal (WS2) to the third electrode (KE, KE1) comprises periodically applying the second electrical signal to the third electrode(i.e., the microcontroller or means for applying the first alternating signal WS1 and second alternating signal WS2 at different operating modes or different time periods; see page 24).

As for claim 10, WO2012/059601 A1 discloses the method according to Claim 8, further comprising: determining a first measured value with an evaluation device, the first measured value depending on the emitted first electrical field picked up by the second electrode (i.e., the first measuring performed in the first operating mode BM1, the measured value is depending on the emitted first electrical field picked up by the receiving electrode EE; see step S21 and S10 in BM1 and page 24, lines 5-15); picking up the emitted second electrical field with the second electrode (see step S10 in second operating mode BM2); determining a second measured value (the second measured value in the second operating mode BM2)with the evaluation device, the second measured value depending on the emitted second electrical field picked up by the second electrode (the second measured value depending on the emitted second electrical field picked up by the receiving electrode EE); and determining a compensated-for measured value using the first measured value and the second measured value (determining a compensated-for measured value using the detection information generated from first and second operation modes and made available to a microcontroller for further processing, see page 24, lines 16-26).

As for claim 11, WO2012/059601 A1 discloses the sensor device according to Claim 2, further comprising:  an evaluation device configured to evaluate the picked up first electrical field and the picked up second electrical field (i.e., the microcontroller for further processing of the detection information signal from the picked up first and second electrical field, see page 24, line 14 and 25).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zibold et al. (U. S. Patent 9,594,182) discloses a capacitive positioning device with a measuring electrode, receiving electrode and a reference capacitance. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867